DETAILED ACTION
The preliminary amendment filed 5/9/22 is entered. Claim 1 is amended. Claims 2, 6, 7, 9-11, 14, 16, 22-24, 28, and 31 are cancelled. Claims 1, 3-5, 8, 12, 13, 15, 17-21, 25-27, 29, and 30 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “In contrast, Andes merely discloses that the system may "indicate a left turn, a right turn, straight ahead, and may display compass information to the user". Please note paragraph [0138] of Andes. The indication of one of three general turn instructions and/or "compass information " disclosed in Andes is entirely different to the indication of a direction to a location of interest relative to a bearing, as is now called for in independent claim 1.”
However, Andes does teach providing indication of a direction to a location of interest. Par. 0138 discloses “In another example, system 800 provides clues within a treasure hunt, such as getting closer to and farther from the goal”, a treasure would be a location of interest.
The Applicant, secondly, argues “Furthermore, the indicated direction change disclosed in Andes is "based upon the user's location and movement", not "relative to the bearing of the head of the user" as is now required by amended independent claim 1.”
However, Andes is relied upon only as providing bearing/compass instructions to the peripheral display not "relative to the bearing of the head of the user". Hales and Barany are utilized to teach this portion of the claimed invention.
The Applicant, thirdly, argues “Hales fails to remedy the above-described deficiencies in the application of Andes to the subject matter of independent claim 1. For example, although Hales discloses a compass 108, the compass 108 of Hales is arranged in a materially different way and for a different purpose than the bearing sensor required by independent claim 1 of the present application. The compass sensor 108 disclosed by Hales is not attached to the head or headwear of the user and is not configured to provide bearing information associated with a bearing of the head of the user, as is required by independent claim 1 of the present application. In contrast, Hales discloses (column 8, lines 60 to 65, emphasis added) "information generated by the...compass sensor 108... to provide valuable information to the diver concerning... the direction the diver is orientated", further discloses (column 10, lines 21 to 27 in reference to Figure 2B, emphasis added) that "in addition to the conventional equipment connected to the scuba air tank 12, i.e., a regulator, a sensor housing 130 has been added to, or preferably incorporated into, the regulator. The sensor housing 130 contains... the compass sensor 108." and yet further discloses (column 16, lines 37 to 39, emphasis added) that the display includes "a direction array... which indicates the degrees from north the user is currently orientated”.
However, Hales is only utilized to teach providing a magnetic compass heading (Col. 5, 24-30 discloses “a compass signal with respect to its orientation in the earth's magnetic field”; Col. 21, 34-42 “Desirably, the compass heading is zeroed at magnetic north, or true north, depending upon the preference of the user”) on a peripheral display (Col. 14, 40-42 “the image of the electrical display device can be positioned so that it is always at least within the user's peripheral vision”). As such, the bearing/compass of Andes can be a magnetic compass such as Hales discloses.
The Applicant, fourthly, argues “In contrast, Barany (paragraph [0042]) recites that if the bearing sensor is secured to the head of the user "the bearing that is sensed may be the direction in which the fire fighter is looking" and further reciting (paragraph [0076]) that the information displayed to the user is representative of the sensed bearing, for example "it may take the form of an image of a compass pointing in the direction of the bearing ". The display of a bearing of the head of a user disclosed in Barany is very different to the "the indication of a direction to a location of interest ...relative to the bearing of the head of the user" as is now required by amended independent claim 1.”
However, Barany is only utilized to teach providing bearing information that provides an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user (Par. 0042 “The securing apparatus may in addition or instead secure the bearing sensor to the head of the firefighter. When secured to the head, however, the bearing that is sensed may be the direction in which the firefighter is looking, not necessarily the direction in which the firefighter is traveling”). As such, the bearing/compass of Andes and Hales, as combined, can be placed on a head of a user to provide a direction the user is looking independent of the body of the user as Barany discloses. 
Therefore, Andes, Hales, and Barany are utilized together to teach the current claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 12, 13, 15, 17-21, 25-27, 29, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andes, US-20130214998 in view of Hales, US-6360182, in further view of Barany, US-20070227020.
In regards to claim 1, Andes discloses a display system for displaying information to a user (Par. 0006 head mounted display), the display system comprising: a display (Fig. 8, 804 peripheral vision device) comprising a plurality of light emitting elements (Fig. 9, 910 light display elements); a mount (Fig. 9, 902 frame) configured to be arranged so as to position the display in a region of a field of view of a user away from the normal direction of gaze of the user (Par. 0097 “displaying signal information within a peripheral vision area of a user”), and a driver unit (Fig. 8, 802 microcontroller) operable to selectively drive the plurality of light emitting elements (Fig. 9, 910 light display elements) so as to convey information according to selection of elements to drive (Par. 0195 “method for displaying information to a user without distraction, including the steps of receiving the information within a microcontroller of a peripheral vision display system, and determining, within the microcontroller, an illumination pattern for at least one light display element based upon the information.  The method further includes controlling the at least one light display element to display the illumination pattern wherein the at least one light display element is positioned within an area of peripheral vision of at least one eye of the user such that the information may be imparted to the user without the need to reposition or refocus the eye”); wherein the display system further includes a bearing sensor (Par. 0138 compass) for attachment to the head or headwear of the user and configured to provide bearing information a bearing of the head of the user to the driver unit (Fig. 8, 802 microcontroller); and wherein the driver unit (Fig. 8, 802 microcontroller) is operable to selectively drive the plurality of light emitting elements (Fig. 9, 910 light display elements) so as to provide an output to the user in accordance with the bearing information (Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”); wherein the driver unit is configured to illuminate one or more light emitting elements of the plurality of light emitting elements to provide the output to the user in accordance with the bearing information (Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”), the illuminated one or more light emitting elements configured to provide an indication of a direction to a location of interest that is provided relative to the bearing of the head of the user (Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”; Par. 0138 “In another example, system 800 provides clues within a treasure hunt, such as getting closer to and farther from the goal”, i.e. a location of interest); and wherein the mount (Fig. 9, 902 frame) is configured to position the display in a region of the field of view above the normal direction of gaze of the user, above both eyes of the user, to accommodate an intraocular gap between the eyes of the user to avoid illumination of light emitting elements being visible to both of the user's eyes (Fig. 9, 910 light display elements placed around the field of view of a user on frame 902 including above both eyes and wherein the nose bridge of the frame provides an intraocular gap).
Andes does not disclose expressly the bearing information providing an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user; wherein the bearing sensor is a compass operable to generate an electronic output corresponding to a magnetic bearing.
	Hales discloses a peripheral vision display (Col. 14, 40-42), wherein a magnetic compass bearing is provided on the display (Col. 5, 24-30; Col. 21, 34-42).
Before the effective filing date of the claimed invention, it would have been obvious that a magnetic compass as disclosed by Hales can be provided in the device of Andes and displayed in the manner Andes discloses for directions. The motivation for doing so would have been to provide a magnetic compass (Hales Col. 5, 24-30; Hales Col. 21, 34-42).
Andes and Hales do not disclose expressly the bearing information providing an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user.
	Barany discloses providing bearing information that provides an indication of an orientation of the head of the user independent of an orientation of a remainder of a body of the user (Par. 0042 providing a bearing of the head independent of the direction the body is traveling).
Before the effective filing date of the claimed invention, it would have been obvious to provide a bearing of the head independent of the direction the body is traveling as Barany discloses in the device of Andes and Hales. The motivation for doing so would have been to provide a direction the user is looking (Barany Par. 0042).
Therefore, it would have been obvious to combine Hales and Barany with Andes to obtain the invention as specified in claim 1.
In regards to claim 3, Andes, Hales, and Barany, as combined above, disclose the display comprises two pluralities of light emitting elements, one per respective eye of the user, to accommodate the intraocular gap between the eyes of the user (Andes Fig. 9, 910 light display elements placed around the field of view of a user on frame 902, wherein the nose bridge of the frame provides an intraocular gap).  
In regards to claim 5, Andes, Hales, and Barany, as combined above, disclose the mount (Andes Fig. 9, 902 frame) comprises an attachment for attaching the display to any one of an item of headwear, eyewear, or face-covering equipment (Andes Fig. 9, nose bridge attaches the frame 902 of the eyewear), and an attachment for attaching the display to the head of a user, and wherein the mount (Andes Fig. 9, 902 frame) is configured such that, in use, the light emitting elements emit light directionally towards the user so as to provide the intraocular gap (Andes Fig. 9, 904 ear piece attaches frame 902 and display to the user, wherein the nose bridge of the frame provides an intraocular gap).  
In regards to claim 8, Andes, Hales, and Barany, as combined above, disclose the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the light emitting elements, including to control the intensity level of light emitted by each light emitting element (Andes Par. 0188 light sensor for detecting an ambient light level, wherein the microcontroller automatically adjust an intensity of the at least one light display element based upon the ambient light level”), and at least one of: the display system comprises a light sensor operable to determine a measure of ambient light conditions and the driver unit (Andes Fig. 8, 802 microcontroller) is operable to control the intensity level on the basis of the measure of ambient light conditions (Andes Par. 0188 light sensor for detecting an ambient light level, wherein the microcontroller automatically adjust an intensity of the at least one light display element based upon the ambient light level”); and the display system is operable to receive a brightness control request, wherein the driver unit (Andes Fig. 8, 802 microcontroller) is operable to control the intensity level on the basis of the brightness control request (Andes Par. 0188 light sensor for detecting an ambient light level, wherein the microcontroller automatically adjust an intensity of the at least one light display element based upon the ambient light level”, wherein the brightness control request is sent based on the ambient light sensor); and the display system includes a brightness request user input device operable to receive a user input action corresponding to a brightness control request (Andes Par. 0053 user controlling intensity of the light display elements).  
In regards to claim 12, Andes, Hales, and Barany, as combined above, disclose the driver unit (Andes Fig. 8, 802 microcontroller) is operable to control colour of light selectively emitted by each light emitting element (Andes Par. 0051 “light display elements 304 may each emit a different color under control of microcontroller”).  
In regards to claim 13, Andes, Hales, and Barany, as combined above, disclose a display option user input device operable to receive a user input action indicative of a display operation control request, to determine whether the driver unit (Andes Fig. 8, 802 microcontroller) configured to drive the light emitting elements to emit light, or whether the driver unit (Andes Fig. 8, 802 microcontroller) is in a disabled mode of operation (Andes Par. 0033 “Actuator 152 represents an input device (e.g., one or more of a push button switch, a slider switch, and a slider potentiometer) that allows the user to interact with microcontroller 102.  In one embodiment, actuator 152 is used to activate and deactivate system 100”).  
In regards to claim 15, Andes, Hales, and Barany, as combined above, disclose a bearing operation control user input device operable to receive a user input action indicative of a bearing operation control request, the driver unit (Andes Fig. 8, 802 microcontroller) being responsive to a bearing operation control request to selectively drive the light emitting elements on the basis of the bearing information to emit light (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”).  
In regards to claim 17, Andes, Hales, and Barany, as combined above, disclose the compass is a digital magnetic compass (Andes Par. 0138 compass).  
In regards to claim 18, Andes, Hales, and Barany, as combined above, disclose the display system is operable to receive target location information defining a target location, and to determine, on the basis of that target location and the user location an indication of relative direction of said target, wherein the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the plurality of light emitting elements (Andes Fig. 9, 910 light display elements) so as to indicate to a user the relative direction of said target (Andes Par. 0138 “In another example, system 800 provides clues within a treasure hunt, such as getting closer to and farther from the goal”).  
In regards to claim 19, Andes, Hales, and Barany, as combined above, disclose the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the plurality of light emitting elements (Andes Fig. 9, 910 light display elements) so as to indicate to a user relative distance of said target (Andes Par. 0138 “In another example, system 800 provides clues within a treasure hunt, such as getting closer to and farther from the goal”, i.e. relative distance closer or further).
In regards to claim 20, Andes, Hales, and Barany, as combined above, disclose a user location sensor for providing location information indicative of the location of a user and configured to deliver user location data to the driver unit (Andes Fig. 8, 802 microcontroller; Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”); and wherein the driver unit (Andes Fig. 8, 802 microcontroller) is operable to selectively drive the plurality of light emitting elements (Andes Fig. 9, 910 light display elements) so as to provide an output to the user in accordance with the location information (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”).  
In regards to claim 21, Andes, Hales, and Barany, as combined above, disclose a location operation control user input device operable to receive a user input action indicative of a location operation control request, the driver unit (Andes Fig. 8, 802 microcontroller) being responsive to a location operation control request to selectively drive the light emitting elements on the basis of the location information to emit light (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”), and at least one of: the user location sensor is operable to continuously update the user location data (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”); and the user location sensor is a geolocation device (Andes Par. 0138 compass), and the geolocation device is operable to receive geolocation signals and, on the basis of the geolocation signals, to calculate a user geolocation (Andes Par. 0138 “system 800 may indicate a left turn, a right turn, straight ahead, and may display compass information to the user.”).  
In regards to claim 25, Andes, Hales, and Barany, as combined above, disclose the light emitting elements are arranged in a linear juxtaposition (Andes Fig. 9, 910 light display elements; Andes Par. 0104 linear array of light display elements).  
In regards to claim 26, Andes, Hales, and Barany, as combined above, disclose the light emitting elements are arranged in a two dimensional array (Andes Fig. 9, 910 light display elements placed around the field of view of a user on frame 902, which has both x and y light emitting elements, i.e. 2d array).  
In regards to claim 27, Andes, Hales, and Barany, as combined above, disclose an audio device configured to deliver audio alerts to the user, and the driver is operable to generate an audio alert to coordinate with a display output event at the display (Andes Par. 0072-0074; Andes Par. 0072 “If audio output device 120 is included within system 100, audible voice or sound cues may also be provided to the user based upon determined activity performance metrics, and to provide operational feedback prompts to the use”, which would also correspond to displayed metrics).  
In regards to claim 29, Andes, Hales, and Barany, as combined above, disclose the driver is operable to generate an audio alert to coordinate with a change in display at the display (Andes Par. 0072-0074; Andes Par. 0072 “If audio output device 120 is included within system 100, audible voice or sound cues may also be provided to the user based upon determined activity performance metrics, and to provide operational feedback prompts to the use”, which would also correspond to displayed metrics). 
In regards to claim 30, Andes, Hales, and Barany, as combined above, disclose an item of headwear (Andes Fig. 9, eyeglasses), the item of headwear defining a brim for alignment with the face of a user of said headwear (Andes Fig. 9, top of eyeglass frame), and a display system according to any preceding claim 1, wherein the display of the display system is integrated with the brim (Andes Fig. 9, 910 light display elements are integrated with top of eyeglass frame, i.e. brim). Page 7 of 8  
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display system and specifically including “the display comprises a plurality of light emitting elements and a first portion of the plurality of light emitting elements is visible to both eyes of the user when the display is in use, wherein the driver unit is operable to actively disable illumination of the first portion of the light emitting elements of the display so as to provide the interocular gap”.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143. The examiner can normally be reached M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/26/22





/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622